DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species I (claims 1-9) in the reply filed on 02 May 2022 is acknowledged.

Status of Claims
Claims 1-20 are pending; claims 10-20 have been withdrawn; and claims 1-9 are currently under consideration for patentability.

Information Disclosure Statement
The Information Disclosure Statements submitted on 22 June 2021 and 19 January 2022 have been acknowledged and considered by the Examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi (US 2012/0277831 A1) in view of Han et al. (US 2020/0285287 A1).
Regarding claim 1, Joshi describes a method implemented by a medical implant system ([0034]) having an internal coil 220 implanted within the body of a patient ([0034]), the internal coil capable of receiving power from an external coil 214 outside the body ([0036]), the external coil in communication with external processing circuitry configured to perform steps of a method ([0023]).  Joshi does not explicitly disclose wherein the method comprises sensing acceleration of an external component of the medical implant system based upon an output of an accelerometer, and, when acceleration is detected, adjusting a duty cycle of the accelerometer.  Joshi does, however describe adjusting the duty cycle of the charging in response to changes in the alignment of the internal and external coils ([0032], [0043]), which would be indicative of changes in the relative motion between the coils.  Joshi further claims that the device contains a control system which “adjusts…a duty cycle of the signal in response to…relative motion of the primary coil and the secondary coil” (claim 19).  Specifically regarding the use of an accelerometer, Han also describes detecting movement of a user wearing a computing device ([0004]), including sensing acceleration of a device based upon an output of an accelerometer ([0040]), and, when the acceleration is detected, adjusting a duty cycle of the accelerometer ([0040], [0042], adaptive duty cycle logic detects a step event and adjusts its determination of the duty cycle for the accelerometer).  Han’s paragraph [0042] is provided below, with the Examiner’s emphasis marks added.  
[0042] In one embodiment, adaptive duty cycle logic 230 detects a step event and adjusts its determination of the duty cycle for accelerometer 212. For example, a step event can cause adaptive duty cycle logic 230 to drop a duty cycle determination and trigger accelerometer 212 to become more active to respond to a potential state change indicated by the step event. In one embodiment, adaptive duty cycle logic 230 receives a motion interrupt from accelerometer 212. Adaptive duty cycle logic 230 can respond in similar fashion to a motion interrupt as to a step interrupt. A motion interrupt can signal that an activity state change is likely, and adaptive duty cycle logic 230 can adjust its determination of duty cycle for accelerometer 212 to allow it to be active enough to determine if there is a corresponding activity state change. In one embodiment, accelerometer 212 can operate in a low power, idle, or suspend state in accordance with a signal from ISH 220, and wake up periodically to check for changes in motion. A change in motion can trigger an interrupt, which accelerometer 212 can respond to be waking up and measuring.

In this, the Examiner respectfully submits that  Han describes that the duty cycle of the accelerometer may be adjusted in response to changes in the activity level of the user, with the accelerometer “waking up and measuring” more frequently in response to a determination that the user has started moving.  Therefore, the Examiner respectfully submits that Han describes “sensing acceleration of an external component” “based upon an output of an accelerometer,” and, “when acceleration is detected, adjusting a duty cycle of the accelerometer.”  As Han is also directed towards power management in body-worn devices and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate an accelerometer with adaptive duty cycle logic, similar to that described by Han, when using the method described by Joshi, as doing so advantageously allows the resulting method to not only detect movement of the external component of the medical implant system but also allows the overall medical implant system to operate in a more power efficient manner, especially at times when there is little or no movement of the external charging component (i.e., when it “is not being held or worn” as described by Applicant’s paragraph [0041]).  
Regarding claim 2, Joshi further describes detecting a presence of the internal coil, including monitoring a change in a resonance frequency associated with the external coil and the internal coil ([0022], [0043] - [0044], using the resonant frequency to determine the alignment between the primary and secondary coils). 
Regarding claims 3 and 4, although neither Joshi nor Han explicitly disclose wherein, when a distance between an expected location of the internal coil and a location of the external coil decreases, the resonance frequency increases, and when a distance between an expected location of the internal coil and a location of the external coil increases, the resonance frequency decreases, Joshi does describe a relationship between the distance and the resonant frequency ([0022], [0043] - [0044]).  Based on this, the Examiner respectfully submits that it is known that the distance between two inductive coils is inversely proportional to the resonance frequency associated with the coils.  As a result, the Examiner respectfully submits that Joshi obviates the limitations that, when a distance between an expected location of the internal coil and a location of the external coil decreases, the resonance frequency increases, and when a distance between an expected location of the internal coil and a location of the external coil increases, the resonance frequency decreases.  

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi in view of Han, further in view of Mach et al. (US 2016/0329751 A1).
Regarding claim 7, Joshi in view of Han suggests the method of claim 1, but neither Joshi nor Han explicitly discloses power regulation packets, detecting a presence of a metal object by determining when the external coil is drawing increased power for a given drive current and monitoring for reception of the power regulation packets from the internal coil.  However, Mach also describes methods for wireless power transmission between coils ([0017]), including power regulation packets ([0536], digital pings), detecting a presence of a metal object by determining when a coil is drawing increased power for a given drive current ([0251], [0253], using the peak detector to detect large increases in transmission voltage as would be present if a foreign object was placed between the coils), and monitoring for reception of the power regulation packets from the internal coil ([0536]).  As Mach is also directed towards power regulation between coils and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate power regulation packets and detecting the presence of a foreign object, as described by Mach, when using the method described by Joshi and Han, as doing so advantageously allows the resulting method to more accurately determine if there is a foreign object interfering with the coupling between the internal and external coils.  
Regarding claim 8, Mach further describes wherein, when there is no reception of the power regulation packets within a time interval, concluding that a metal object is present ([0253], [0536]).  
Regarding claim 9, Mach further describes wherein, when there is no reception of the power regulation packets within a time interval, concluding that there is a fault in one or more internal components of the medical implant system ([0380], [0392]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 5-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,063,479. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a method implemented by a medical implant system comprising an internal coil and an external coil, the external coil in communication with external processing circuitry, and the circuitry configured to perform certain method steps.  A brief, but non-exhaustive matching of the pending claims and the issued claims is provided in the table below. 
U.S. Application No. 17/353,893
Pending Claims
U.S. Patent No. 11,063,479
Issued Claims
1.
A method implemented by a medical implant system having an internal coil implanted within the body of a patient, the internal coil capable of receiving power from an external coil outside the body, the external coil in communication with external processing circuitry configured to perform steps of the method, the method comprising: sensing acceleration of an external component of the medical implant system based upon an output of an accelerometer, when acceleration is detected, adjusting a duty cycle of the accelerometer.
1. 
A method implemented by a medical implant system having an internal coil implanted within the body of a patient, the internal coil capable of receiving power from an external coil outside the body, the external coil in communication with external processing circuitry configured to perform steps of the method, the method comprising: periodically detecting a presence of the internal coil, the periodically detecting including monitoring a change in a resonance frequency associated with the external coil; and detecting a presence of a metal object, the detecting the presence of the metal object including determining when the external coil is drawing increased power for a given drive current.

7. 
The method of claim 1, further comprising sensing for acceleration of an external component of the medical implant system and when acceleration is detected, then adjusting a duty cycle of the periodically detecting.
2. 
The method of claim 1, further comprising detecting a presence of the internal coil, detecting the presence of the internal coil including monitoring a change in a resonance frequency associated with the external coil and the internal coil.


1. 
A method implemented by a medical implant system having an internal coil implanted within the body of a patient, the internal coil capable of receiving power from an external coil outside the body, the external coil in communication with external processing circuitry configured to perform steps of the method, the method comprising: periodically detecting a presence of the internal coil, the periodically detecting including monitoring a change in a resonance frequency associated with the external coil; and detecting a presence of a metal object, the detecting the presence of the metal object including determining when the external coil is drawing increased power for a given drive current.
3. 
The method of claim 2, wherein when a distance between an expected location of the internal coil and a location of the external coil decreases, the resonance frequency increases.
8. 
The method of claim 1, wherein the periodically detecting includes concluding that the implanted coil is present when the resonance frequency increases as the distance between an expected location of the internal coil and the location of the external coil decreases.
5. 
The method of claim 4, when the resonance frequency indicates the presence of the internal coil, determining a connectivity of the internal coil including monitoring a rate at which the resonance frequency rises to a steady state value.
2. 
The method of claim 1, further comprising, when change in the resonance frequency indicates the presence of the internal coil, then determining connectivity of the internal coil, the determining including monitoring a rate at which the resonance frequency rises to a steady state value.
6.
The method of claim 5, wherein determining the connectivity of the internal coil further includes concluding that the internal coil is connected to an internal load when the resonance frequency ramps up to the steady state value at a rate that falls below a rate threshold.
3. 
The method of claim 2, wherein the determining connectivity includes concluding that the internal coil is connected to an internal load when the resonance frequency ramps up to the steady state value at a rate that falls below a rate threshold.
7. 
The method of claim 1, further comprising power regulation packets, detecting a presence of a metal object by determining when the external coil is drawing increased power for a given drive current and monitoring for reception of the power regulation packets from the internal coil.

1. 
A method implemented by a medical implant system having an internal coil implanted within the body of a patient, the internal coil capable of receiving power from an external coil outside the body, the external coil in communication with external processing circuitry configured to perform steps of the method, the method comprising: periodically detecting a presence of the internal coil, the periodically detecting including monitoring a change in a resonance frequency associated with the external coil; and detecting a presence of a metal object, the detecting the presence of the metal object including determining when the external coil is drawing increased power for a given drive current.

4. 
The method of claim 1, wherein the detecting the presence of the metal object further includes monitoring for reception of power regulation packets from the internal coil.
8. 
The method of claim 7, wherein when there is no reception of the power regulation packets within a time interval, concluding that a metal object is present.
5. 
The method of claim 4, further comprising, when there is no reception of power regulation packets within a time interval, concluding that a metal object is present.


9. 
The method of claim 7, wherein when there is no reception of the power regulation packets within a time interval, concluding that there is a fault in one or more internal components of the medical implant system.
6. 
The method of claim 4, further comprising, when there is no reception of power regulation packets within a time interval, concluding that there is a fault in one or more internal components of the medical implant system.


Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,063,479.  Regarding claim 4, although the ‘479 patent does not explicitly recite the limitation of “wherein when a distance between an expected location of the internal coil and a location of the external coil increases, the resonance frequency decreases,” the Examiner respectfully submits that this is essentially the contrapositive of the scenario recited by claim 3.  For example, claim 3 recites that, when the distance increases, the frequency decreases.  Claim 4 states the logical opposite case - that when the distance decreases, the frequency increases.  As the two scenarios have to be mathematically dependent on each other (for example, if claim 3 is true then claim 4 has to be true), the Examiner respectfully submits that the ‘479 patent, though not explicitly reciting the limitations of claim 4, nonetheless obviates the limitations by its claim 8 recitations.   

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if (a) rewritten in independent form including all of the limitations of the base claim and any intervening claims; and (b) the double patenting rejections noted above were overcome.
The following is a statement of reasons for the indication of allowable subject matter. 
Claim 5, in addition to including all of the limitations of base claim 1 and intervening claims 2 and 4, also includes the step of, when the resonance frequency indicates the presence of the internal coil, determining a connectivity of the internal coil including monitoring a rate at which the resonance frequency rises to a steady state value.  The prior art of record does not disclose or suggest monitoring a rate at which the resonance frequency rises to a steady state value, and using this to determine the connectivity of the internal coil.  
Claim 6 depends on claim 5 and includes as at least the same allowable subject matter as claim 5. 


Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Ankit D Tejani/
Primary Examiner, Art Unit 3792